Citation Nr: 1626541	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-05 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to Agent Orange Exposure and liver disease. 

2. Entitlement to service connection for a liver disability, to include as secondary to Agent Orange Exposure and PCT.

3. Entitlement to individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to December 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010, April 2011, and October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In those decisions, the RO, in relevant part denied the Veteran's claims for service connection for PCT, service connection for a liver disability, and entitlement to individual employability.  The Veteran disagreed with those decisions and perfected this appeal.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2014.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1. The evidence of record is in equipoise as to whether the Veteran's current PCT disability is related to his active duty military service.

2. A liver disability was not manifest during service and is not attributable to service.

3. The Veteran is in receipt of service connection for ischemic heart disease, rated 60 percent disabling; post-traumatic stress disorder (PTSD) rated 30 percent disabling, bilateral hearing loss rated 30 percent disabling, tinnitus rated 10 percent disabling, and erectile dysfunction, rated noncompensable.  His combined rating is 80 percent from August 31, 2010.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in the Veteran's favor, the PCT disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. A liver disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letters in February 2010, March 2011, and May 2011 and his claims were last readjudicated in October 2015.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  In addition, upon remand, the Veteran was afforded a VA examination in relation to his liver disease claim in August 2014.  As discussed in more detail below, the November 2010 VA assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the November 2010 VA examination and subsequent addendum are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a right shoulder disability is ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Porphyria Cutanea Tarda (PCT)

The Veteran avers that diagnosed PCT disability is related to his period of active service, specifically his exposure to Agent Orange.  

As a preliminary matter, the Board notes that the Veteran served in Vietnam during the Vietnam era; as such, exposure to Agent Orange is presumed.  The key question in this case is whether the Veteran's current PCT disability is related to his in-service exposure to Agent Orange.  For the reasons that follow, the Board finds that service connection is warranted.

Post-service treatment records demonstrate that the Veteran first sought treatment for his skin condition in 2007.  At that time, the Veteran reported that he often gets skin lesions on his hands, which sometimes turned into blisters.  During treatment, the Veteran often reported that his skin issues, which consisted of blisters and itching on his hands and forearms, dated back to his period of service in Vietnam.  Only once was an etiology for the Veteran's PCT given; the treating physician at that time indicated that the underlying reason for the Veteran's PCT is his exposure to Agent Orange.  See VA Treatment Record dated January 15, 2010.  

The Veteran was afforded a VA examination in 2014.  At that time, the examiner opined that the Veteran's PCT was less likely than not related to the Veteran's period of service, to include his exposure to herbicides.  In so finding, the examiner noted that there were no medical records demonstrating treatment for PCT until recently.  Rather, the examiner continued, PCT is a genetic photosensitive skin disease that manifests later in life.  See VA Examination dated August 21, 2014.

Also of record are the Veteran's lay statements.  At the Board hearing, the Veteran testified that he began to have blisters on his hands and forearms upon discharge from service.  He reported that he did not seek treatment because he thought the condition, which often resolved on its own, was sunburn.  Throughout the medical treatment notes of record, the Veteran has consistently reported that he began having blisters on his hands and forearms upon his discharge from service.  See VA Treatment Record dated January 25, 2008; Notice of Disagreement dated April 13, 2010.

The Board finds that the evidence for and against the Veteran's clam is at the very least in relative equipoise, and thus, service connection for the Veteran's skin condition is warranted.  Although there is no medical evidence demonstrating that the Veteran's PCT onset shortly after his discharge from service, the Veteran's statements have been consistent and the Board finds no evidence impeaching his testimony.  The VA examiner's rationale was primarily based on the fact that there were no medical records to support the Veteran's claims.  However, the examiner did not consider the Veteran's contentions of onset shortly after discharge from service.  Given the facts noted above and the Veteran's credible reports of blistering since service, the Board will resolve all reasonable doubt in the Veteran's favor.  Accordingly, the Board finds that service connection for PCT is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Liver Disease

Service treatment records are silent as for any complaints, manifestations, or treatments for a liver disease.  Upon discharge, all systems were noted as clinically normal.  See Separation Examination dated November 12, 1969.

Post-service treatment notes of record are dated from 2003 until the present.  At no point in time was the Veteran diagnosed with a liver disability, nor were there any manifestations or complaints of a liver condition.  At one point, a treating physician noted that the Veteran did not have liver disease.  See VA Treatment Records dated October 16, 2007.

The Veteran was afforded a VA examination in relation to his claim.  Upon examination, the examiner found that the Veteran does not have a liver disability.  See VA Examination dated August 21, 2014.

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on review of the record, the Board finds that service connection for a liver disablity is not warranted.  In this regard, the Board finds that the Veteran has not been diagnosed with any liver disability.  Service treatment records are silent for any complaints, manifestations, or treatment related to the Veteran's liver.  Post-service treatment records indicate that the Veteran's liver functions normally.  At the time of the August 2014 VA examination, the Veteran reported that he has never had any problems with his liver function.  In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has ever had a liver disability.  

The Board has also considered the lay statements of record.  Specifically, the Veteran contends that his treating physician told him that he had a liver disability that was related to his period of service.  See Hearing Transcript, p. 5.  As a lay person, the Veteran is competent to report what his treating physician told him.  See Jandreau, supra.  However, the Board assigns such statements little probative value, as there is no contemporaneous medical evidence indicating such a diagnosis.  As such, the Board finds that the statements are outweighed by more specific medical assessment that is based on history and specific VA examination, which shows no current disability.  See Kahana, supra.

As there is no competent diagnosis of a liver disability in the record, service connection is not warranted.  The most probative evidence of record is the service medical records and post-service treatment records and they outweigh any lay statements of the Veteran to the contrary.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Total Disability based on Individual Unemployabililty 

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

In this case, in addition to PCT granted above, the Veteran is service connected for ischemic heart disease, rated 60 percent disabling; post-traumatic stress disorder (PTSD) rated 30 percent disabling, bilateral hearing loss rated 30 percent disabling, tinnitus rated 10 percent disabling, and erectile dysfunction, rated noncompensable.  As the Veteran has at least oen disability rated 60 percent disabling, he meets the schedular requirement for a total disability rating based on individual unemployability.

The record reflects that the Veteran's work history consists of manual labor; upon discharge from the service, the Veteran worked as a farmer.  Following that, the Veteran worked as a truck driver.  Most recently, the Veteran worked in construction until 2010, when he became too disabled to work.  See Board Hearing Transcript, pp. 11-15.  

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In a recent VA examination report, the examiner found that the Veteran's service connected disabilities do not render him unemployable.  In so finding, the examiner reasoned that although the Veteran's heart condition made it difficult to engage in physical employment, the Veteran would qualify for sedentary employment.  In addition, the examiner opined that the Veteran's hearing loss can be addressed with amplification and reasonable accommodations in a quiet environment and small group setting.  See VA Examinations dated August 21, 2014 and August 25, 2014.

Also of record are the Veteran's lay statements.  At the 2012 Decision Review Officer hearing, the Veteran reported that his heart condition causes shortness of breath upon physical activity.  He also reported that because of his heart condition, he was unable to complete the necessary physical examinations for his commercial driver's license or his construction job.  In regards to his PTSD, the Veteran reported that he has a short temper and has to work alone because he does not do well with the public or crowds.  He also indicated that his bilateral hearing loss causes difficulty on a daily basis; it is hard for him to understand people on the phone.  Further, he noted that he is not computer literate.

At the March 2014 Board hearing, the Veteran made similar contentions.  He reported that his entire work history consisted of manual labor in the form of truck driving, farming, and construction work.  He stopped working in 2010 because of his heart condition and he has no training to do anything other than manual labor.

The Board is of the opinion that the point of equipoise has been reached in this matter.  Given the Veteran's occupational history consists of physical jobs, such as a farmer, truck driver, and construction worker, the Board finds that the limitations described by the Veteran due to his service-connected disabilities preclude him from being able to realistically obtain and maintain any form of gainful employment in his past vocations involving physical work.  

As noted in Moore, the Board must address the TDIU question in a practical manner.  While sedentary employment may be an option, there is no evidence that he has any employment experience or training in sedentary work that would qualify as substantially gainful employment.  His combined 80 percent rating, in and of itself, demonstrates very little residual ability to obtain and maintain substantially gainful employment.  In a potential sedentary capacity, his hearing impairment interferes with his ability to communicate with the public, and his PTSD symptoms interfere with his ability to engage with the public.

Considering the entire record in light of the above, and in light of the combined effects of service-connected disabilities involving his cardiovascular system, auditory senses and the social and occupational impairment due to his psychiatric disability, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  The claim is granted.


ORDER

Service connection for porphyria cutanea tarda (PCT) is granted 

Service connection for a liver disability is denied.

Entitlement to individual unemployability is granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


